DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over SU 1746152 A1 patent publication (the ‘152 publication, copy and English translation attached to a previous Office action) in view of U.S. Patent 4,240,692 to Winston.
With regard to claim 1, the ‘152 publication discloses a solar energy concentrator comprising a domed transparent cover (corresponding to a larger top aperture between filmy reflector elements 2, 3); a transparent cover with (corresponding to a smaller bottom aperture when a receiver 4 is disposed 
Winston teaches a non-imaging Compound Parabolic Concentrator (CPC) solar concentrator comprising: a revolved funnel shaped body (conically-shaped transmission elements 19) having, a round solar energy entrance aperture (energy inlet 13), a round solar energy exit aperture (energy outlet 14); wherein, the inner surface (optically reflective wall or surface 12) of the revolved funnel shaped body is made reflective to solar radiation; wherein, the transverse profile curves of the revolved funnel shaped body are two parabolas which form concave reflecting and guiding side surface means (surface 12 is parabolically concavely sloped to assume the maximum possible slope consistent with reflecting through .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USP4114592 discloses a Radiant Energy Direction Device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571)272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/CHARLIE Y PENG/Primary Examiner, Art Unit 3649